DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to amendment filed on 04/29/2021.
Claims 1, 9-10, 15-16 and 22 have been amended via Applicant’s amendment.
Claims 13 and 19 have been canceled via Applicant’s amendment.
Claims 1-12, 14-18 and 20-22 are pending.
Claims 1, 10 and 16 are independent claims.
Claims 1-12, 14-18 and 20-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Kisiel et al. (US 2016/0188789 A1) – discloses “schedule a plurality of workflow jobs, wherein each respective workflow job in the plurality of workflow jobs is associated with a corresponding workflow instance in a plurality of workflow instances, each respective workflow instance in the plurality of workflows includes a configuration file that (i) defines a workflow type, (ii) specifies a project name, (iii) specifies one or more workflow inputs, and (iv) specifies one or more workflow outputs, each respective workflow instance in the plurality of workflow instances defines a directed graph of workflow actions, each respective workflow instance in the  initiating, using the at least one processing device, a given task from the workflow instance for execution by a task executor, wherein the task executor publishes 15one or more outputs of the given task as an event; and identifying, using the at least one processing device, a next task in the sequence of tasks based on the status of the given task (e.g. Kisiel; [0017-0018] discloses each respective job request in the ordered list of job requests corresponds to an actor.  A first actor in the plurality of actors is executed in accordance with an order specified by the ordered list.  A second actor is executed upon completion of the first actor.  The second actor is identified and a first result of the first actor is passed from an output port of the first actor to an input port of the second actor.).

Lahey et al. (US 2005/0228711 A1) - discloses wherein the event source maintains events published by the task executor in an event store for a configured period of time (e.g. Lahey; [Abstract] [0010] discloses maintaining job status in a job status table.  [Fig. 6] [0056] [0061] disclose maintaining a job status table and job status history table in a database.  [0077] discloses clean-up worker deletes job and all job-related information from the job status table after a predetermined period of time.  Thus, the job related information [events] is maintained in the job status table for a predetermined period of time.).

Takatoshi Kitano (US 2016/0014198 A1) – discloses wherein the task executor publishes a status and one or more outputs of the given task as one or more events to an event source; wherein the event source maintains events published by the task executor in an event store (e.g. Kitano; [0098] discloses task result receiver stores the task execution result received from the work unit to the task storage for each task.  The task result receiver stores the task execution result of the corresponding task as the task result and stores “completed” to the task storage as the task state.  [0100] [0140] similarly job result and job state is also stored in the job storage.  [Fig. 1] discloses task storage that stores task related information such as task result and task status and job storage that stores job related information including job result and job status.  [0084] [Figs. 14, 16-18 and related information] discloses a data structure that may be stored in the task storage, wherein the task storage maintains information related to task including task result and task status.).

Kogiso et al. (US 2014/0297354 A1) – discloses wherein the decider process coordinates task execution across multiple workflow instances created by the workflow executor service (e.g. Kogiso; [Abstract] discloses a control unit identifies, among tasks includes in a plurality of workflows, and determines the execution sequence of the identified tasks based on content of each of the identified tasks defined in the workflow definition information.  [Fig. 1 and related description] discloses control unit (4) coordinates task execution of tasks across multiple workflows (11 and 12).  [0069-0072] the control unit determines an execution sequence of the tasks of the workflows 11 and 12. [0087-0088] discloses the control unit manages the execution of workflows. Also see [0076] [0097] [0106].).  Kogiso also discloses identifying, by the decider 

Steven L. Buth (US 2014/0047028 A1) – discloses interactions between two or more of the multiple workflow instances, when types of the two or more of the workflow instances are configured in a same domain (e.g. Buth; [0020-0022] discloses managing inter-workflow interaction between multiple constituent workflows of an integrated workflow.  [0043] discloses determining whether to authorize a particular inter-workflow interaction, such as between multiple constituent workflows of an integrated workflow.  Such authorization determination may be performed based on access rights of the workflows, attributes, identity and/or location of the constituent workflows, etc.  Also see [Abstract] [Fig. 1] [0025-0026] [Fig. 4] [0053].  Thus, the interactions between constituent workflows of an integrated workflow may be permitted.).

Sinha et al. (US 10,733,013 B2) – discloses “installing instances of a workflow and respective workflow services on respective processor nodes, the workflow having a first tile and a second tile that is a successor to the first tile, a first instance of the workflow being installed on a first processor node along with a first instance of workflow services, the first instance of the workflow including a first instance of the first tile and a first instance of the second tile, a second instance of the workflow being installed on a second processor node along with a second instance of workflow services, the second instance of the workflow including a second instance of the first tile and a second instance of the second tile, each tile being designed to perform a task of the workflow so that the first tile is designed to perform a first task of the workflow and the second tile is designed to perform a second task of the workflow; executing the first instance of the first tile so as to complete a first task of the workflow and yield a first result; determining, by instances of the workflow services including the first and second instances of the workflow services, whether to execute the second task on the first processing node or on the second processing node; in the event it is determined that the second task is to be executed on the first processor node, transferring the first result using property binding for use as an argument by the first instance of the second tile”

Chafle et al. (US 2008/0071597 A1) – discloses “Dynamic adaptation is provided within web service composition and execution. Within a logical composition stage, a set of abstract workflows for a web service is selected from a number of generated abstract workflows. Within a physical composition stage, a set of executable workflows is selected from a number of executable workflows that are generated at least based on the set of abstract workflows selected. 

The cited prior art taken alone or in combination fail to teach, in combination with other claimed limitations, “in response to receiving a published message indicating a status change of the given task, obtaining, by a decider process executing on said at least one processing device and associated with said workflow service, the status and the one or more outputs of the given task by monitoring the event source using an event listener; identifying, by the decider process, a next task in the sequence of tasks of the new 25workflow instance based on at least a portion of the one or more outputs and the status of the given task, wherein the decider process coordinates a plurality of concurrent tasks and task execution across multiple workflow instances created by the workflow executor service, wherein at least one of the multiple workflow instances interacts with the new workflow instance, and wherein said event source maintains the 30events published by the task executor in the event store without said new workflow-2-110369.01 Confirmation No. 7876instance and said decider process separately maintaining the status and the one or more outputs of the given task; and initiating an execution of the next task by the workflow” as recited in independent claims 1, 10 and 16. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 7, 2021

/HIREN P PATEL/Primary Examiner, Art Unit 2196